884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel Wayne GUY, Plaintiff-Appellantv.James G. MARTIN, Aaron J. Johnson, John G. Patseavouras,E.S. Thomas, David W. Chester, Richard Panek,Nathan Rice, Defendants-Appellees.
No. 89-7536.
United States Court of Appeals, Fourth Circuit.
Submitted June 26, 1989.Decided Aug. 15, 1989.

Samuel Wayne Guy, appellant pro se.
Lucien Capone, III, Office of the Attorney General of North Carolina, for appellees.
PER CURIAM:


1
Samuel Wayne Guy appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Guy v. Martin, CA-87-408-CRT (E.D.N.C. December 14, 1988).  We deny Guy's motion for appointment of counsel.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.